Title: From Alexander Hamilton to Timothy Pickering, 20 January 1795
From: Hamilton, Alexander
To: Pickering, Timothy


Sir,
Treasury Department January 20th. 1795
I have delayed placing the money required by your letter of the 8th. instant, in the Treasurers hands, upon the ground of the doubts intimated in my letter of yesterday concerning the New-Jersey troops.
I observe that the first months pay roll is likely to be a bad criterion, as the Troops were successively much diminished before they left the field. I am ready however to do what to you on further reflection may appear adviseable.
I have the honor to be   sir    your most obedt. Servt.
The Secretary at War

